   3:20-cv-04033-MGL-PJG             Date Filed 12/23/20     Entry Number 11        Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


 BARBARA COLEMAN,                             )
                                              )
                        Plaintiff,            )
                                              )
           v.                                 )
                                              )          C.A. No.: 3:20-cv-04033-MGL-PJG
 WILLIAMS SCOTSMAN, INC. A/K/                 )
 WILLSCOT,                                    )
                                              )
                                              )
                        Defendant.

                             RULE 502(d) PROTECTIVE ORDER

       Presently before the Court is a motion by Plaintiff Barbara Coleman and Defendant

Williams Scotsman, Inc. A/K/ Willscot for entry of a protective order under Federal Rule of

Evidence 502(d). Having carefully considered the Joint Motion, the request is GRANTED as

follows:

       The production of privileged or work-product protected documents, electronically stored

information (“ESI”) or information, whether inadvertent or otherwise, is not a waiver of the

privilege or protection from discovery in this case or in any other federal or state proceeding. This

Order shall be interpreted to provide the maximum protection allowed by Federal Rule of

Evidence 502(d).

       IT IS SO ORDERED.




                                              __________________________________________
December 23, 2020                             Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




                                                  1
